Citation Nr: 1209538	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  Service in the Republic of Vietnam is indicated by the record. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), North Little Rock, Arkansas; original jurisdiction now resides at the RO in Des Moines, Iowa.

In October 2008, the Veteran presented testimony at a hearing before a decision review officer (DRO).  A copy of the hearing transcript is associated with the claims file and has been reviewed.


FINDING OF FACT

The competent and probative evidence of record associates the Veteran's currently diagnosed tinnitus to his military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed tinnitus was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his service connection claim in October 2007 and March 2008.  These letters appear to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letters in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced October 2007 and March 2008 VCAA letters, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for tinnitus

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran claims that service connection for tinnitus is warranted because he incurred such a disorder as a result of his military service.  As to Hickson element (1), it is undisputed that the Veteran currently suffers from tinnitus.  See the April 2009 VA examination report.      

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records during active duty, to include his January 1972 separation examination, reveals no evidence of tinnitus.  Accordingly, Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran asserts that, during his period of military service, he was exposed to acoustic trauma from firing weapons.  See, e.g., the October 2008 DRO hearing transcript, page 4.  The Veteran served on active duty from June 1969 to January 1972.  His personnel records reflect service in Vietnam from November 1969 to October 1970.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training in Vietnam, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

With respect to element (3), medical nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's in-service noise exposure and his currently diagnosed tinnitus, and that service connection is therefore warranted as to this claim.  

Specifically, the Veteran was afforded a VA audiological examination in April 2009.  The VA examiner noted the Veteran's complaints of in-service noise exposure as well as his current hearing difficulty and constant bilateral tinnitus.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that "[the Veteran's] tinnitus is a[t] least as likely as not (50/50 probability) caused by or a result of military noise exposure."  The examiner's rationale for her conclusion was based on examination of the Veteran and review of his claims folder as well as consideration of the Veteran's "significant" noise exposure during service in Vietnam and no reported occupational or recreational noise exposure.  

The April 2009 VA examination report appears to have been based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Finally, the Board notes that there is no medical evidence which demonstrates the Veteran's tinnitus is not related to in-service noise exposure.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's tinnitus is related to his military service.  Hickson element (3), medical nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for tinnitus is warranted.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


